Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on March 29, 2007 1933 Act File No. 333-32268 1940 Act File No. 811-05808 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ¨ PRE-EFFECTIVE AMENDMENT NO. ¨ POST-EFFECTIVE AMENDMENT NO. 12 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 34 x (Check appropriate box or boxes) EATON VANCE PRIME RATE RESERVES (Exact Name of Registrant as Specified in Charter) The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (Zip Code) Registrants Telephone Number, including Area Code: (617) 482-8260 ALAN R. DYNNER The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Name and Address of Agent for Service) If any of the securities being registered on this Form will be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following box. It is proposed that this filing will become effective pursuant to Rule 486: ¨ immediately upon filing pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a) x on April 1, 2007 pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a) Senior Debt Portfolio has also executed this Registration Statement. Eaton Vance Prime Rate Reserves The investment objective of Eaton Vance Prime Rate Reserves (the Fund) is to provide as high a level of current income as is consistent with the preservation of capital, by investing in a portfolio primarily of senior floating rate loans (Senior Loans). The portfolio also utilizes leverage for the purpose of acquiring additional income-producing investments. The Fund is a continuously offered, closed-end, diversified management investment company. The Fund also is an interval fund, which makes periodic repurchases of its shares pursuant to Rule 23c-3 under the Investment Company Act of 1940, as amended. Senior Loans typically are of below investment grade quality and have below investment grade credit ratings, which ratings are associated with securities having high risk, speculative characteristics. Because of the protective features of Senior Loans (being senior in a borrowers capital structure and secured by specific collateral), the investment adviser believes, based on its experience, that Senior Loans tend to have more favorable loss recovery rates compared to unsecured, below investment grade debt obligations. No market presently exists for resale of the Funds shares and it is not currently anticipated that a secondary market will develop for them. Fund shares are not redeemable or readily marketable. To provide investor liquidity, the Fund ordinarily will make each February, May, August and November an offer to repurchase between 5% and 25% of the Funds outstanding shares at net asset value. See Repurchase Offers at page 17. (continued on the following page) The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Information in this prospectus Page Page Shareholder and Fund Expenses 3 Valuing Shares 14 Financial Highlights 4 Purchasing Shares 14 Performance Information 6 Sales Charges 16 Investment Objective, Policies and Risks 7 Repurchase Offers 17 Organization of the Fund 12 Shareholder Account Features 17 Management of the Fund 13 Distributions and Taxes 19 ^ Prospectus dated April 1, ^ This prospectus contains important information about the Fund and the services available to shareholders. Please save it for reference. ^ More information is available in the Statement of Additional Information dated April 1, ^ , as may be amended from time to time. The Statement of Additional Information is incorporated by reference into this prospectus. The Table of Contents of the Statement of Additional Information appears immediately below. Additional information about the investments of Senior Debt Portfolio (the Portfolio), in which the Fund invests exclusively, is available in the annual and semiannual reports to shareholders. In the annual report, you will find a discussion of the market conditions and investment strategies that significantly affected the Funds performance during the past fiscal year. You may obtain free copies of the Statement of Additional Information and the shareholder reports by contacting: Eaton Vance Distributors, Inc., The Eaton Vance Building, 255 State Street, Boston, MA 02109, 1-800-225-6265, or on Eaton Vances website at www.eatonvance.com. You will find and may copy information about the Fund (including the Statement of Additional Information and shareholder reports) at the Securities and Exchange Commissions (SEC) public reference room in Washington, DC (call 1-202-942-8090 for information on the operation of the public reference room); on the EDGAR Database on the SECs Internet site (http://www.sec.gov); or, upon payment of copying fees, by writing to the SECs public reference section, treet, N.E., Washington, DC 20549-0102, or by electronic mail at publicinfo@sec.gov. Table of Contents of the Statement of Additional Information Page Page Investment Policies and Risks 2 Shareholder Account Information 20 Investment Restrictions 8 Portfolio Trading ^ 21 Management and Organization ^ 10 Taxes 23 Control Persons and Principal Holders of Shares ^ 15 Performance ^ 26 Investment Advisory and Other Services 15 Financial Statements ^ 28 Calculation of Net Asset Value 19 Appendix A: Ratings of Corporate Bonds ^ 29 Appendix B: Eaton Vance Funds Proxy Voting Policies and Procedures ^ 31 Appendix C: Adviser Proxy Voting Policies and Procedures ^ 33 Shares of the Fund are not deposits or obligations of, or guaranteed or endorsed by any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other government agency. ^ Shares of the Fund involve investment risks, including fluctuations in value and the possible loss of some or all of the ^ principal investment. The Funds SEC File No. is 811-05808. 2 Shareholder and Fund Expenses Fees and Expenses. These tables describe the fees and expenses that you may pay if you buy and hold shares. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) (as a percentage of offering price) None Dividend Reinvestment Fees None Maximum Early Withdrawal Charge 3.00% Annual Fund Operating Expenses (expenses that are deducted from Fund and Portfolio assets) Investment Advisory Fee 0.95% Distribution Fee 0.70% Other Expenses 0
